                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EYE ASSOCIATES NORTHWEST, P.C.,                      CASE NO. C18-1312-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    SENTINEL INSURANCE COMPANY,
      LIMITED, part of the HARTFORD FIRE &
13    CASUALTY GROUP,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulation for dismissal with
19   prejudice (Dkt. No. 47). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
20   stipulation is self-executing, and this action is DISMISSED with prejudice and without an award
21   of costs or attorney fees to either party. The Clerk is directed to CLOSE this case.
22          DATED this 18th day of April 2019.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1312-JCC
     PAGE - 1
